 1
 2
 3
 4
 5
 6                          IN THE DISTRICT COURT OF GUAM
 7
 8   UNITED STATES OF AMERICA,                 CRIMINAL CASE NO. 1:21-cr-00015-001
 9
                          Plaintiff,
10                  vs.
                                               NOTICE OF HEARING
11
     Sally Cruz Roberto,
12
                          Defendant.
13
14
15         PLEASE TAKE NOTICE that an in person Status Hearing is scheduled for July

16   30, 2021 at 9:00 a.m. before Senior Judge John C. Coughenour.

17         Dated:     27 July 2021 .
18
                                            JEANNE G. QUINATA, Clerk of Court
19
20                                          By:   /s/ Carmen B. Santos
                                                  CARMEN B. SANTOS
21                                                Deputy Clerk
22
23
24
25
26
27
28
